DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 10, 13, 15, 16, 21, 28 and 36 are rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,550,394 in view
of Kruspe et al (Angew. Chem. Int. Ed., 2014, 53: 10541 -10544, of record). Claims from ‘394
recite aptamer of SEQ ID NO: 1 (see sequence listing), which can consist of SEQ ID NO: 1 (see claim 9), for treatment of cancer, which is identical to instant SEQ ID NO: 3, and can be conjugated to other therapeutic agents such as doxorubicin or fluorouracil (see column 23, lines 55-65 of ‘394), using patent disclosure as a dictionary to understand meaning of the term “therapeutic agents”. Kruspe et al teach an aptamer AIR-3, which binds to human interleukin-6 receptor and internalizes into the cell and comprises 5-fluorouracil within its sequence in place of uridines (see Abstract, second column on page 10541, Figure 1). Such modified aptamer can be used for in vivo application (see second column on page 10543), therefore it is inherent that it will be present as pharmaceutical formulation. Kruspe et al suggests that the same concept of including nucleoside analogs such as gemcitabine or 5-fluorouracil can be adopted for other aptamers (see second column on page 10543). It would have been obvious to one of the ordinary skill in the art to modify aptamer from ‘394 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to cancer cells, arriving at instant invention.

Claims 1, 10, 13, 15, 16, 21, 28 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,261,449 in view of Kruspe et al, above. Claims from ‘449 recite aptamer of SEQ ID NO: 1 (see sequence listing) for treatment of pancreatic cancer, which is identical to instant SEQ ID NO: 3, which can be conjugated to other therapeutic agents such as doxorubicin or fluorouracil (see
bridging paragraph between columns 23 and 24 of ‘449), using patent disclosure as a dictionary
to understand meaning of the term “therapeutic agents”.  Aptamer of SEQ ID NO: 1 can consist of SEQ ID NO: 1 (see column 37, lines 21-26 of ‘449), when using patent disclosure as a dictionary to understand meaning of the term “RNA sequence having at least 80% sequence identity to SEQ ID NO: 1”.  Teachings of Kruspe et al are discussed above. It would have been obvious to one of the ordinary skill in the art to modify aptamer from ‘449 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to pancreatic cancer cells.

Claims 1, 10, 13, 15, 16, 21 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 18-20, 22-24 of
copending Application No. 16/637,705 in view of Kruspe et al, above. Claims from ‘705 recite
aptamer consisting of SEQ ID NO: 1 (see sequence listing, claim 7), which is identical to instant SEQ ID NO: 3, which is conjugated to a polypeptide. Teachings of Kruspe et al are discussed above. It would have been obvious to one of the ordinary skill in the art to modify aptamer from ‘705 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to cancer cells.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Claims 1, 10, 13, 15, 16, 21 and 36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending
Application No. 17/537,195 in view of Kruspe et al, above. Claims from ‘195 recite aptamer of
SEQ ID NO: 1 (see sequence listing), which is identical to instant SEQ ID NO: 3, which is
conjugated to another aptamer, and aptamer of SEQ ID NO: 1 can consist of SEQ ID NO: 1 (see Figure 10). Teachings of Kruspe et al are discussed above. It would have been obvious to one of the ordinary skill in the art to modify aptamer from ‘195 with fluorouracil or gemcitabine as taught by Kruspe et al to improve fluorouracil or gemcitabine delivery to cancer cells.
This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.
Concerning double patenting rejections Applicant argues that none of the patents or applications cited teaches an aptamer consisting of SEQ ID NO: 3. In response such an aptamer is within the scope of claims of cited patents/applications and the disclosure of the patents/applications, when used as a dictionary to clarify terms in the claims, specifically points out to such aptamer. Therefore rejections are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635